DETAILED ACTION
The communication dated 8/9/2021 has been entered and fully considered.
Claims 1-30 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is considered to be DeSimone et al. (U.S. 7,641,828), hereinafter DESIMONE. DESIMONE teaches methods of making dental appliances for moving patient’s teeth and providing a sheet comprising a hard polymer layer comprising co-polyester and a soft polymer layer. DESIMONE fails to teach, suggest or disclose a sheet comprising three or more polymer layers, the three or more polymer layers comprising a hard polymer layer comprising a flexural modulus greater than about 150,000 psi; and, a soft polymer layer comprising a thermoplastic polyurethane elastomer and having an elongation at break of greater than about 200%, and a hardness from about 60 A to about 85 D. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify the method of DESIMONE to achieve the claimed invention, and the applicant has done so for the benefit of producing appliances having teeth receiving cavities shaped to directly receive at least some of the patient’s teeth and apply a resilient positioning force to the patient’s teeth, as taught in the instant specification [0007].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748